Citation Nr: 9929232	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-20 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left knee disability 
as secondary to a service connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran had active service from October 1941 to December 
1945.

This appeal originated from a May 1995 rating decision which, 
in pertinent part, denied the veteran's claim for service 
connection for a left knee disability as secondary to the 
veteran's service connected right knee disability.  In a 
March 1997 remand by the Board of Veterans' Appeals (Board) 
it was requested that the veteran be examined by an 
appropriate specialist after a review of the entire record 
and that the specialist proffer an opinion as to the 
likelihood that the veteran's left knee arthritis was caused 
or aggravated by his service-connected right knee disability.  
The degree of arthritis of the left knee which would not be 
present but for the service-connected right knee disability 
was to be identified.  Reasons and bases for all conclusions 
were to be provided.

VA orthopedic examinations were completed in June and October 
1997.  While the examiner in June 1997 opined that the left 
knee arthritis was not related to the right knee arthritis, 
the responses by the examiner who completed the October 1997 
examination, and who provided additional information in a 
December 1997 report, were construed as equivocal.  
Accordingly, the veteran's case was again remanded by the 
Board in March 1997.  The purpose of this remand was for the 
examiner who completed the October 1997 examination of the 
veteran, and who provided additional commentary in December 
1997, to review the veteran's claims file and proffer an 
opinion, with supporting analysis, as to whether it is at 
least as likely as not that the veteran's left knee arthritis 
was caused or aggravated by his service-connected right knee 
disability.

In an August 1998 memorandum referring the case to the Iowa 
City VA Medical Center, the RO, after indicating that the 
physician who had conducted the October 1997 examination was 
no longer at that facility, requested that the veteran be 
scheduled for an examination with an orthopedic specialist.  
However, as noted by the veteran's representative, the 
September 1998 orthopedic examination was conducted not by an 
orthopedist but by a physician's assistant and the examiner 
did not address the question of aggravation.  The 
representative has requested that the veteran's claim again 
be remanded.

Accordingly, it is the Board's opinion that further 
development of this case is required before a final decision 
is reached.  Accordingly, this case is REMANDED for the 
following action:

1. The RO should obtain the veteran's 
outpatient treatment records dated 
subsequent to May 1997 from the VA 
Medical Center, Iowa City.  All documents 
obtained should be associated with the 
veteran's claims file.

2.  Thereafter, the RO should again refer 
the veteran for an orthopedic examination 
by a physician specializing in orthopedic 
medicine.  The physician is requested to 
review the veteran's claims file, 
including the service medical records, 
all VA reports of examinations and all VA 
and private treatment records.  The 
veteran should then be examined.  All 
necessary tests and studies should be 
conducted.  Based on that examination and 
a review of the record, the physician 
should proffer an opinion, with 
supporting analysis, as to the likelihood 
that the veteran's left knee arthritis 
was caused or aggravated by his service-
connected right knee disability.  The 
degree of arthritis of the left knee 
which would not be present but for the 
service-connected right knee disability 
should be identified.  Reasons and bases 
for all conclusions should be provided.

3.  After completion of the above, the RO 
should review the veteran's claim for 
service connection by considering all the 
evidence of record as well as Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
determination made is unfavorable to the 
veteran, a supplemental statement of the 
case that sets forth the evidence 
received since the October 1998 
supplemental statement of the case should 
be provided to the veteran and his 
representative and they should be given 
an opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
obtain additional medical information.  The Board intimates 
no opinion, either factual or legal, as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




